MEMORANDUM **
Robert Nigos appeals his conviction and sentence following a guilty plea to conspiracy to import methamphetamine in violation of 21 U.S.C. §§ 952(a), 960 and 963. The government concedes plain error on account of the district court’s failure to advise Nigos that he could not withdraw from his plea even if the court declined to accept the recommendation set out in the plea agreement. Fed.R.Crim.P. 11(e)(2); United States v. Dominguez Benitez, 310 F.3d 1221, 1227 (9th Cir.2002). Accordingly, we must reverse and remand. For this reason it is unnecessary to reach Nigos’s other assignments of error.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.